 

Richard 0. Owens 53rd at Third
Direct Dial: +1.212.908.1396 885 Third Avenue
richard. owenso@lw.com New York, New York 10022-4834

LATHAMsWATKI

 
  

wo FIRM / AFFILIATE OFFICES
Beijing Moscow

Tel: +1.212.906.1200 Fax: +1.212.751.4864
D = www.lw.com
MAS Sor Ste.
;H ea
$

“> Boston Munich
“ Brussels New York
. ms .: Century City Orange County
December 19, 2019 oem “;: Chicago Paris

  

) “Y Dubai Riyadh
252019 aa ubai iya

a : Dusseldorf  SanD

* ‘ usseldo: an Diego

SSS Frankfurt San Francisco SO
VIA ECF Hamburg ORDER

Hong Kor The Or ED
Hon. George B. Daniels ne lod to Feb q Umens -
United States District Judge ~~ London ary a9 52tis ag;
. . Los Ar : ’ 2029 /0urne

Southern District of New York Madrio 10:3 qd
500 Pearl Street Milan “90

New York, NY 10007

 

J .
Re: US VC Partners GP LLC et al. v. United States Department of the Treasury, UDGE
Office of Foreign Assets Control et al, (1:19-cv-06139) (GBD)

Letter Requesting Adjournment cf Oral Argument

Dear Judge Daniels:

I write on behalf of Plaintiffs and Defendants in the above-captioned matter to inform the

Court that the parties are engaged in discussions regarding a potential resolution to this matter.
We therefore request that the oral argument currently scheduled for Thursday, January 9, 2020
(Dkt. No. 33) be adjourned until Monday, February 10, 2020, or a date thereafter convenient to
the Court. If the parties’ discussions are progressing but appear unlikely to conclude by February
10, we will timely inform the Court and, if the parties agree, request a further adjournment. There
have been no previous requests for an adjournment of this oral argument.

I have conferred with AUSA David Jones who, on behalf of Defendants, consents to this

request. Adjournment of the oral argument will conserve the Court’s resources and aid in the
parties’ attempt to resolve the issucs currently before the Court.

cc:

Thank you for your attention to this matter.

Respectfully submitted,

/s/ Richard D,. Owens
Richard D. Owens
of LATHAM & WATKINS LLP

All Counsel of Record via ECF

 

 
